DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed on 7/5/2022, with respect to objection to claims 24-45, 35 U.S.C. 101 rejection of claims 35 and 39; and 35 U.S.C. 103(a) rejection of claims 36-37, 39, and 43-44 have been fully considered and are persuasive.  The objection to claims 24-45, 35 U.S.C. 101 rejection of claims 35 and 39; and 35 U.S.C. 103(a) rejection of claims 36-37, 39, and 43-44 has been withdrawn. 

Allowable Subject Matter
Claims 27-34, 36-37, and 40-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 27-34:
The present invention describes a method performed by a network node for locating a User Equipment, UE, wherein the network node, at least one portable network node and the UE operate in a wireless communication network, the method comprising configuring the at least one portable network node to broadcast reference signals, triggering the UE to subsequently measure and report a quality of the respective broadcast reference signals to the network node, receiving subsequent measurement reports from the UE, wherein each measurement report comprises a current quality value of the reference signals sent by the respective at least one portable network node, and managing the respective at least one portable network node to approach the position of the UE by meanwhile analysing the subsequent measurement reports, commanding each of the at least one portable network node to move in a direction that is decided based on the analysis of its corresponding subsequent measurement reports one by one upon receiving them, which moving direction is to be performed such that quality values of its corresponding reference signals in subsequent measurement reports are increasing. The closest prior art, NPL (Detecting and Locating Cell Phone Signals from Avalanche Victims Using Unmanned Aerial Vehicles by Victor Wolfe, William Frobe, Vineetha Shrinivasan, Tsung-Yen Hsieh, dated June 9-12, 2015) discloses detecting and locating cell phone signals from avalanche victims using unmanned aerial vehicles; but fails to disclose a network node configured the at least one portable network node to broadcast reference signals, triggering the UE to subsequently measure and report the quality of the respective reference signals to the network node, receiving subsequent measurement reports from the UE, wherein each measurement report comprises a  current quality value of the reference signals sent by the respective at least one portable network node, and managing the respective at least one portable network node to approach the position of the UE by meanwhile analysing the subsequent measurement reports, commanding each of the at least one portable network node to move in a direction that is decided based on the analysis of its corresponding subsequent measurement reports one by one upon receiving them, which moving direction is to be performed such that quality values of its corresponding reference signals in subsequent measurement reports are increasing.  These distinct features have been added to independent claim 27, and similar features have been added to independent claim 40, thus rendering claims 27-34 and 40-42 allowable.
(2) Regarding claims 36-37 and 43-44:
The present invention describes a method performed by a User Equipment, UE, for assisting a network node in locating the UE, wherein the UE, at least one portable network node and the network node operate in a wireless communication network, the method comprising receiving broadcasted reference signals from the at least one portable network node, triggering the UE to measure and report to the network node, a quality of the reference signals broadcasted by the respective at least one portable network node, receiving a configuration from the network node, the configuration comprising an indication to report a physical cell identity (PCI) associated with each of the one or more broadcasted reference signals, wherein the PCI changes dynamically, subsequently measuring the quality of the respective reference signals, and for each of the respective at least one portable network node, sending respective subsequent measurement reports to the network node, wherein each measurement report comprises a current quality value of its reference signals, and which subsequent measurement reports assists the network node to command each of the respective at least one portable network node to move in a direction such that quality values of its corresponding reference signals in the subsequent measurement reports are increasing.  The closest prior art, NPL (Detecting and Locating Cell Phone Signals from Avalanche Victims Using Unmanned Aerial Vehicles by Victor Wolfe, William Frobe, Vineetha Shrinivasan, Tsung-Yen Hsieh, dated June 9-12, 2015) discloses detecting and locating cell phone signals from avalanche victims using unmanned aerial vehicles; but fails to disclose the UE receiving a configuration from the network node, the configuration comprising an indication to report a physical cell identity (PCI) associated with each of the one or more broadcasted reference signals, wherein the PCI changes dynamically.  This distinct feature has been added to independent claim 36, and similar feature has been added to independent claim 43, thus rendering claims 36-37 and 43-44 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/11/2022